DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 18-24, 28-31, 35-41, and 43 are pending.  Claims 18, 22, 28, 30, 35, and 37-40 have been amended and claim 42 has been cancelled without prejudice and no new claims have been added. 

Allowable Subject Matter
Claims 18-24, 28-31, 35-41, and 43 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Independent Claims 18 and 28 are directed to a game token money comprising a plurality of thermos-compression bonded plastic layers that: are laminated and form a stripe pattern in a layering direction of the plurality of thermos-compression bonded plastic layers on a side face of the game token money; and included a first colored layer that corresponds to a value of the game token money and a second colored layer laminated on the first colored layer.   
More specifically, regarding independent Claims 18 and 28, none of the cited prior art discloses or teaches a game token money which comprises a classification part configured to indicate a classification of the game token money, the classification part: is positioned in a channel defined by the second colored layer, wherein at least a portion first colored layer extends circumferentially about an 
The closest prior art of Moreno et al. (US 2014/0332595 A1) discloses a game token money which comprises a plurality of plastic layers that are laminated and form a stripe pattern in a layering direction on a side face of the game token money and a classification part configured to indicate a classification of the game token money and a radio-frequency identification (RFID) that is embedded in one of the plurality of plastic layers other than an outermost one of the plurality of plastic layers (see Moreno, Fig. 1-2, 0013-0017).  However, the prior art does not fairly teach or suggest a classification part is positioned in a channel defined by the second colored layer, wherein at least a portion of the first colored layer extends circumferentially about an entirety of the side face of the game token money without interruption by the classification part. Additionally, it would not have been obvious to one of ordinary skill in the art at the time of the invention to modify or combine any of the cited prior art to teach such elements.  Accordingly, independent Claims 18 and 28 (along with their respective dependent Claims 19-24, 29-31, 35-41, and 43) have been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN HSU whose telephone number is (571)272-7148. The examiner can normally be reached Monday - Friday 10:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN HSU/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715